OFFICE   OF   THE   ATTORNEY    GENERAL     OF TEXAS
                             AUSTIN




‘fonoreblaJ. F. Holubro
county Auditor
J$aracrcouAty
3allettrrllle, Taxar




       Ydur rzquert for 0                        the harelnabore oep-
tioned netter ha8 be                            l departam t . de
cgots iron your
                                                ed Art. 2350, ra-
                                                 Conml~sionarr
                                                 County, and that
                                                roan the iolloring

                                      88 than $20,000,000.00,AOt,

                          da@into kAOU doer ruoh change ray
                         th ellarirr o fa Co unty Commlerlooer
                        rnuaeratad braokst must be )25OO,oO, or
                                                  Court to fir
                       al with the Coataia~aionerr’
                      of the Comlaalonar at any mm tbeep sea
                       exceed ;.25OO.OOannually.*
         Lavaca County had an aaaerred valuation of ;.13,201,820
for   the year 1944.
       ;foueaSill 20. 6!+,Act@ (r9t.h
                                    Lagialature, Regular Sas-
aion, 1945, reads In part as followa:
BOA. J. r. tiolubao, poga     2


            "*rtiOla 2350, IA oountiar  havine the follor-
       iA6 lrrrrred raluationr, rerQeotirely, a8 rhorn by
       th8 tot81 8880888d t8lU8tiOA8 Or 811 prOQOrtiO8 OSr-
       tirhd by the oountg 888o88or and rpprorrd br the
       COKBDi88iOAOr8  court, ror 0ouAty ~upPO8.8, r0r thr
       pnriour   par, from tlfna to time, th8 Co\mty Comlr-
       ~rrlmnor8    of 8uoh oouatier 8h811 04Oh.reoeivB annul
       881 8r 1
              AO08
                t to lxoead        the 88OUa tm
                                             h o r a in
                                                     rxtool~iod,
         ld 88lOrioB to be pold iA 8qUOl MOAthiJ La t ll-
       :At8   8t lr88t OAO-hrr~f (l/2)  oad AOt rxo.:d:ng
       thr&ourthr     (J/k), Out Oi thi Road 8Ad Bridgr
       Fund, and thr rsmoindor out 0r the Qoneral luJldor
       the oouaty: raid 888errad 18lu8tionr 8Ad 8818rle8
       appllo8blr the-to      being 48 roU0w88
       mAa8a88ad Valuation8              sslarier to be mid
                                         raoh corplpi88loAer
       ?Got to lxoeed 53,500,000.00,     a8 provided   at   and oi
       thl8 Sootion.
       4 ~,~oo,ool OAd 1.88 th8A
         6,0@3,C@O AOt to rrooad                  ~1.500.00
       $ 6,000,001 and la88 thrn
         9,000,000 AOt to oxcoed                   1,800.00
       4 9,000,001 and lq88 than
        u),Oo o ,o   ~ t0lzoood
                   AOt                             2,000,oo

       ~~O,~O,~ol  Md 1 888 than
        12,000,000 AOt to oiorod                   2,200roo


                                                   21s00.00

       :20,000,001    Bad 1488 thM
        30,000,000    AOt   to rxoeed              ,,ooo;oc
       $)O,OOO,OOl and 1988 than
        9!,,000,000   not   to exoeed              3,600.OO

       475,000,OOl    and leas than
       120,000,000    AOt to exoeed                4,oOO.oo

       ~120,000,001 and lare th8A
        l~O,OOO,OOO not to rxoeed                  4,000.oo

       $l40,000,001 and lore th4A
        4OO,tMO,OOO AOt to exceed                  5,soo.oo
       ~~00,000,001 and ovar
                    not to axoesd                  6,000,00
    .
.




        Boo. t. ?'.Xolubao, 9oge ).




                     .
                         .   .   .




                   Th. prOViBiOA8 Or B. B. MO. 84 We lx p r r 8aiA
                                                                 a plrln
                                                                   d
        8Ad onombi@ouB ~oA(~B#o, OAR it8 mrmAiA6 18 oi88r rnd dofinite.
                         Thlr Aot door AOt mrkr   it   EarAdOtory that thr COtiB-
        BiOAOrB’ aOUt                                       Ot the EiRXimlZm
                         iiX th. •~l~ri~B Of ~OIl0li881OAOI'8
        figure p?orldrd for in emOh Ot thr rboto brrokrta, but merely
        provider  that the COm~miOAerr   Court8 OOAAot pry Commlrsionerr
        8818ti88 iA 8X0188 Or thr rmOUAt BprOiiiBd i0 arah Of #lid
        brOOk*tB.

                   IA OOMeOtioA with the forr~olly  wo W18h to point out
        OUT opinion NO. O-6576,wherrlA it lt8t.B @I fOibW#;

                  "* . ..  b uyiAOr 8880Or lBhry rOT tb8 y88r 1945
             aU#t be in tha ~rOpOrtioA 88 th8 bolrnoa of thr yrr
             rOlBt~# t0 the tot81 OMU41  inOr888m that Ouy bo B8dB
             under       #Old bOt,
                              In OthBr 1~38, ir . . . th0 iihOr8888
             1~ OQQOABatiOA i8 BllOWd 88 Or ~UIIO 18t thrn th8
             lnorerr~ ror 1945 rould b8 ?/12thB . . . 4h. ompeA88-
             tla  for thr month8 p888ed OImo8 k inOr~88.d.

                         “&l 4OAAOOt~O~   dtk  th8 rOTOgOiA( w. dlrrot
             YOU?lttOAtiOA t0 lute          689841, t. A. c. S., whloh 18
             18 9-t 88 rOiiOW81

                         "VYhen the budaot ham beeA ilAally approved
             by the Comnissloaar8* Court, the budgrt, 88 rp-
             proved by tha Court #hall br filed with the Clrrk
             Or tb8 cOUAty cow,    8nd kX48 iOtiOd OAiy iA 40-
             oordonor therowlth, lnd no rxponditun   or tha
             iUAd8 of the oounty  shall tharrrrter k mod. ox-
             oept  IA rtriot ooapli8~oa with the bud@    am
             adopted by the Court. xxompt that lmer g r no p lx-
             peAdltUr.8, iA 0880 Or grO+O pub110 A~OO~Blt~, t0
             6.e.t uAUBUa1 lad UniOre8e.A OOAditiOAB Whieh oould
             not, by rar8oAAbly dilia.At thou&t lAd lttOAtiOA,
             hrrr k4A   lnoludrd in the Ori(iA81 bud@,    my
             fraiz time to time be luthorfrrd by the OOurt 88
             rm@ndrrantr to tbr orl&ml   budget. IA 811 o~mam
             whore 8uoh 8maAdm~AtB t0 th@ Ori&iABl budget 18
             made, a oopy 0r the order or the Court amendin
gon. J. F. RolUbo,      p8~8 b




     the   bu    et #hail be filed with th8 Qlork ab the
     aounty 30    UPS, a ndlttrohrd to the bud6.t Ori#iABll~
     rdogkd.     ‘*

           It 18 theroiorr our 0pl~l0A that the Co1md88lonor8~
Court Of LB1808 COUAty SW iiI th@ 88l#ri08 Of it8 hIIId8~iOAOr8
8t 84 BUE ft 8008  rit, 80 lOA  08 th. MOWIt dOO8 AOt lx o eo d
$2500.oo annum    ll9


                                            four8   vary   truly,




                                                                           J
                                                           0. DaViB. Jr.
JCC:Sd